         Case 20-30967 Document 893 Filed in TXSB on 10/26/20 Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                            §
In re:                                      §   Chapter 11
                                            §
WATSON GRINDING &                           §   Case No. 20-30967
MANUFACTURING CO.,                          §
                                            §
              Debtor.                       §
                                            §
In re:                                      §   Chapter 11
                                            §
WATSON VALVE SERVICES, INC.,                §   Case No. 20-30968
                                            §
              Debtor.                       §
                                            §

 JOINT EMERGENCY MOTION TO APPOINT THE HONORABLE DAVID R. JONES
                         AS MEDIATOR

THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING.      UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE MOTION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
FILE AN IMMEDIATE RESPONSE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable Marvin Isgur,
United States Bankruptcy Judge:



                                        1
10795700v2
        Case 20-30967 Document 893 Filed in TXSB on 10/26/20 Page 2 of 5




       The Official Committee of January 24 Claimants (the “Committee”), Janet Northrup, in

her capacity as the chapter 11 trustee of Watson Grinding & Manufacturing Co. (the “Grinding

Trustee”), Robert Ogle, in his capacity as the chapter 11 trustee of Watson Valve Services, Inc.

(the “Valve Trustee”), John M. Watson, Western International Gas & Cylinders, Inc. (“Western”),

and Matheson Tri-Gas, Inc. (“Matheson”) (collectively, the “Parties”) file this Joint Emergency

Motion to Appoint the Honorable David R. Jones as Mediator.

                                Basis for Emergency Consideration

       1.         Judge Jones has agreed to conduct a mediation with the Parties on November 10,

2020, subject to entry of an order by this court appointing him as mediator. The Parties request

emergency consideration because the mediation is scheduled for less than 21 days from the filing

of this Motion.

                                            Background

       2.         On October 22, 2020, the Court began a hearing regarding all motions to remand

and motions to abstain that were filed pursuant to this Court’s Order (I) Modifying Automatic Stay,

(II) Setting the Deadline for Filing Notices of Removal, (III) Setting the Deadline for Filing

Motions to Remand, and (IV) Scheduling Omnibus Hearing on Motion to Remand (Doc. No. 279).

       3.         Rather than proceed with the evidentiary hearing on the Motions to Remand, the

Parties agreed to participate in a mediation regarding a global resolution of all issues raised in the

Motions to Remand, including a plan or plans of liquidation for the Debtors.

       4.         The Parties have agreed to participate in a mediation before the Honorable David

R. Jones on November 10, 2020.

       5.         The Court will hold a status conference on the Motions to Remand on November

12, 2020 at 8:00 a.m.



                                                  2
10795700v2
        Case 20-30967 Document 893 Filed in TXSB on 10/26/20 Page 3 of 5




                                        Relief Requested

        6.     The Parties request that the Court enter the attached proposed order appointing

Judge Jones as mediator in these cases, and grant the parties any other relief to which they may be

entitled.

        Dated: October 26, 2020.

                                      /s/ Joshua W. Wolfshohl
                                      Joshua W. Wolfshohl
                                      State Bar No. 24038592
                                      Aaron J. Power
                                      State Bar No. 24058058
                                      PORTER HEDGES LLP
                                      1000 Main Street, 36th Floor
                                      Houston, Texas 77002
                                      jwolfshohl@porterhedges.com
                                      apower@porterhedges.com

                                      COUNSEL FOR THE OFFICIAL                     COMMITTEE
                                      OF JANUARY 24 CLAIMANTS


                                      /s/ Matthew S. Okin
                                      Matthew S. Okin
                                      State Bar No. 00784695
                                      James W. Bartlett, Jr.
                                      State Bar No. 0079238
                                      OKIN ADAMS LLP
                                      1113 Vine St., Suite 240
                                      Houston, Texas 77002
                                      mokin@okinadams.com
                                      jbartlett@okinadams.com

                                      COUNSEL FOR ROBERT OGLE, CHAPTER                          11
                                      TRUSTEE OF WATSON VALVE SERVICES, INC.




                                                3
10795700v2
        Case 20-30967 Document 893 Filed in TXSB on 10/26/20 Page 4 of 5




                               /s/ Wayne Kitchens
                               Wayne Kitchens
                               State Bar No. 11541110
                               Heather McIntyre
                               State Bar No. 24041076
                               HUGHES WATTERS ASKANASE LLP
                               Total Plaza
                               1201 Louisiana, 28th Floor
                               Houston, Texas 77002
                               wkitchens@hwa.com
                               hmcintyre@hwa.com

                               COUNSEL FOR JANET S. NORTHRUP, CHAPTER 11
                               TRUSTEE   FOR    WATSON    GRINDING    &
                               MANUFACTURING CO.


                               /s/ Erin E. Jones
                               Erin E. Jones
                               Texas Bar No. 24032478
                               Ruth Van Meter
                               Texas Bar No. 20661570
                               JONES MURRAY & BEATTY, LLP
                               4119 Montrose Blvd, Suite 230
                               Houston, Texas 77006
                               erin@jmbllp.com
                               ruth@jmbllp.com

                               SPECIAL COUNSEL FOR JANET S. NORTHRUP,
                               CHAPTER 11 TRUSTEE OF THE ESTATE OF WATSON
                               GRINDING & MANUFACTURING CO.


                               /s/ Karl D. Burrer
                               Karl D. Burrer
                               State Bar No. 24043584
                               Mary-Olga Lovett
                               State Bar No. 00789289
                               GREENBURG TRAURIG LLP
                               1000 Louisiana St., Suite 1700
                               Houston, Texas 77002
                               BurrerK@gtlaw.com
                               LovettM@gtlaw.com

                               COUNSEL FOR MATHESON TRI-GAS, INC. AND
                               WESTERN INTERNATIONAL GAS & CYLINDERS,
                               INC.

                                        4
10795700v2
        Case 20-30967 Document 893 Filed in TXSB on 10/26/20 Page 5 of 5




                                     /s/ Charles M. Rubio
                                     Lenard M. Parkins PLLC
                                     State Bar No. 15518200
                                     Charles M. Rubio P.C.
                                     State Bar No. 24083768
                                     PARKINS LEE & RUBIO LLP
                                     700 Milam Street, Suite 1300
                                     Houston, Texas 77002
                                     lparkins@parkinslee.com
                                     crubio@parkinslee.com

                                     COUNSEL FOR JOHN M. WATSON


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served
by electronic transmission to all registered ECF users appearing in the case on October 26, 2020

                                     /s/ Joshua W. Wolfshohl
                                     Joshua W. Wolfshohl




                                               5
10795700v2
